Citation Nr: 1241549	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  07-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for service-connected spondylosis with degenerative disk disease (DDD) of the lumbar spine, and herniated nucleus pulposus L4-L5 prior to August 22, 2011.

2. Entitlement to a disability rating in excess of 40 percent for status post L4/5 lumbar fusion (formerly spondylosis with DDD of the lumbar spine, and herniated nucleus pulposus L4-L5) on and after August 22, 2011.

3. Entitlement to an initial disability rating in excess of 10 percent for sensory neuropathy right lower extremity prior to August 22, 2011.

4. Entitlement to a disability rating in excess of 20 percent for sensory neuropathy right lower extremity on and after August 22, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The October 2005 rating decision granted a 10 percent rating for service-connected spondylosis with DDD of the lumbar spine, and herniated nucleus pulposus L4-L5, and granted a 10 percent rating for service-connected sensory neuropathy right lower extremity.  The Veteran appealed that decision, and the case was certified to the Board for appellate review.  

In November 2008, the Board remanded the Veteran's claims to obtain additional VA treatment records.  VA treatment records dated since October 2006 were obtained and associated with the claims file.  In February 2010, the RO granted a temporary 100 percent evaluation for a service-connected condition requiring convalescence from November 18, 2009 to February 1, 2010.  In July 2011, the Board remanded the Veteran's claims to obtain VA examinations.  VA examinations that comply with the directives of the remand were obtained in August 2011.  Given the foregoing, the Board finds that VA has substantially complied with the Board's November 2008 and July 2011 remands with regard to this appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Subsequently, a November 2011 rating decision granted a 40 percent rating for status post L4/5 lumbar fusion (formerly spondylosis with DDD of the lumbar spine, and herniated nucleus pulposus L4-L5), effective August 22, 2011, and granted a 20 percent rating for sensory neuropathy right lower extremity.  As the Veteran's spondylosis with DDD of the lumbar spine, and herniated nucleus pulposus L4-L5 and status post L4/5 lumbar fusion stem from the same initial disability, and for simplification purposes, hereinafter the Board will characterize the issues as a single, low back disability.

On a claim for an increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since neither of the grants is a full grant of the benefits sought on appeal, and since the Veteran did not withdraw his claims of entitlement to higher ratings, the matters remain before the Board for appellate review.

In December 2007, the Veteran presented testimony at a hearing conducted at the St. Petersburg RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this hearing is in the Veteran's claims file.


FINDINGS OF FACT

1. Prior to February 5, 2007, the Veteran's service-connected low back disability was manifested by a full range of motion with pain; no deformity; no muscle spasm; no abnormality of gait; no additional functional impairment caused by pain during flare-ups or with repetition of range of motion; and no incapacitating episodes.

2. On and after February 5, 2007, the evidence of record shows that the Veteran's thoracolumbar spine was limited to 30 degrees or less without findings of ankylosis or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.
3. Prior to December 2, 2006, the Veteran's service-connected sensory neuropathy right lower extremity was manifested by mild incomplete paralysis of the sciatic cuteneous nerve, but not productive of moderate incomplete paralysis.

4. On and after December 2, 2006, the Veteran's service-connected sensory neuropathy right lower extremity was manifested by moderate incomplete paralysis of the sciatic cuteneous nerve, but not productive of severe incomplete paralysis.


CONCLUSIONS OF LAW

1. Prior to February 5, 2007, the criteria for an initial disability rating in excess of 10 percent for the service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).

2. On and after February 5, 2007, the criteria for a disability rating of 40 percent, but no higher, for the service-connected low back disability have been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).

3. Prior to December 2, 2006, the criteria for an initial rating in excess of 10 percent for service-connected sensory neuropathy right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8520 (2011).

4. On and after December 2, 2006, the criteria for a 20 percent rating, but no higher, for service-connected sensory neuropathy right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess/Hartman  v. Nicholson 19 Vet. App. 473 (2006); see also 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the issues decided herein, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated.  As a result, section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman, 19 Vet. App. at 490-91.  Thus, because the notice that was provided before the grant of service connection was legally sufficient, VA's duty to notify has been satisfied.
VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records, private treatment records, and by affording the Veteran VA examinations.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The April 2005, December 2006, and August 2011 VA examinations are adequate for the purpose of rating the Veteran's service-connected disabilities as they were based on a physical examination of the Veteran and, when considered together, provide the medical information needed to address the rating criteria relevant to the issues decided herein.  There is adequate medical evidence of record to make a determination with respect to the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of the claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of these claims.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous...' Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.

Low Back Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the Veteran undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine is greater than 30 degrees, but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is contemplated when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 230 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2011); See also 38 C.F.R. § 4.71a, Plate V (2011).

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2011).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that an initial disability rating in excess of 10 percent is not warranted for the Veteran's low back disability prior to February 5, 2007.  The Board also finds that a disability rating of 40 percent, but no higher, for the low back disability is warranted on and after February 5, 2007.  

On VA examination in April 2005, the Veteran's spine was straight with negative deformity, and his posture was normal.  With regard to his low back, the Veteran had full range of motion, no muscle spasm, negative crepitus/restriction, and right low back pain radiating down his right posterior leg.  The VA examiner diagnosed low back pain with sciatica down the right leg secondary to herniated nucleus pulposus at L4-L5 with degenerative hypertrophy, mild disc bulging at L2-L3, and grade I spondylolisthesis at L4-L5.

A March 2006 VA treatment record demonstrates the Veteran's reports of chronic lower back pain that impacted his daily quality of life.  Aggravating factors included standing or sitting for long periods of time and high impact activity.  The Veteran reported that leaning a bit to the left when standing alleviated the pain and that he got temporary relief from TENS and modest relief with NSAIDs.

On VA examination in December 2006, the Veteran reported daily, sharp pain with stiffness but no weakness.  He denied flare-ups and did not report a history of incapacitating episodes.  Weakness, bladder complaints, bowel complaints, and erectile dysfunction were also denied.  The Veteran was able to walk normally and steadily and had no history of falls.  He reported that his low back pain affected his daily living activities by limiting sports and running.  His low back pain had also caused him to miss a few days of work in the past year.  The VA examiner determined the Veteran had intervertebral disc syndrome.  On physical examination, the Veteran's posture, gait, position of head, and curvature of the spine were deemed normal.  Symmetry was normal without spasm, and no tenderness to palpation was found.  The Veteran had painful motion, with no sensory changes and no motor changes.  Laseque's test and Waddell's tests were negative, and deep tendon reflexes were symmetrical and normal.  Forward flexion of the thoracolumbar spine was zero to 90 degrees, without change on repetition and pain beginning at 90; extension was zero to 10 degrees but increased with repetition to zero to 30 degrees and pain at 10 degrees; right lateral flexion was zero to 20 degrees but increased with repetition to zero to 30 degrees with pain at 20 degrees; left lateral flexion was zero to 20 degrees but increased with repetition to zero to 30 degrees and pain at 20 degrees; right lateral rotation was zero to 30 degrees, with no change with repetition and no pain; and left lateral rotation was zero to 30 degrees, with no change with repetition and no pain.  The VA examiner found range of motion was reduced due to pain but not due to fatigue, weakness, or lack of endurance.  The spine was not ankylosed, and there were no vertebral fractures.  The VA examiner diagnosed grade I spondylolisthesis L4-5 with degenerative disc disease L4-5 with chronic lumbar strain.

A February 5, 2007 VA treatment record demonstrates the Veteran reported back pain with prolonged walking and standing and muscle weakness in his calve muscles.  He stated the pain radiated to both buttocks and down to his feet and that he limped when he walked for long distances.  Physical examination revealed his lower extremities were within functional limits; forward flexion was restricted to 25 degrees, extension was zero degrees, lateral flexion was restricted to 20 degrees bilaterally, and rotation was described as about 50 percent of active range of motion.  His standing was static and dynamic, and sensation was intact to light touch.  The Veteran's posture was described as forward head, scoliosis, trunk leans forward, hips and knees slightly bent, and decreased lumbar curve.  His gait was steady and normal on level surfaces with altered posture.  

In a February 2007 written statement, the Veteran argued that his low back disability warranted a higher disability rating because he had experienced daily, chronic pain and received consistent treatment for over eight years, which had affected his family, his well-being, and his quality of life and had forced him to retire early from the U.S. Navy.  The Veteran contended that the December 2006 examination was incomplete and ignored serious details about his condition and treatment.  The Veteran asserted that he had experienced daily, aggravating chronic pain and flare-ups in his lower right and left extremities and sacroiliac joint and hip area.  He argued that he had incapacitating symptoms and that his daily living was impaired as the result of his pain.  He could no longer play sports or exercise and standing for short periods of time and sitting for long periods of time were painful.  The Veteran asserted that his spine was curved to the left and caused pain in his lower left hip area and tingling in his legs.

On physical examination in March 2007, the Veteran's trunk forward flexion was restricted to 20 degrees, extension was five degrees, lateral flexion on both sides was 20 degrees, and rotation was approximately 50 percent of range of motion.  Scoliosis was found with decreased lumbar curve.

In April 2007, the Veteran arrived at the VA clinic ambulatory independent with a rigid gait and scoliosis.  The VA physician noted that the Veteran had been referred for strengthening exercises for his posture, muscle tightness along the paraspinal muscles, and decreased lumbar curve.  An additional April 2007 VA treatment record indicates the Veteran presented with tightness and spasms in both upper trapezius and paraspinal muscles.

A May 2007 VA treatment record demonstrates the Veteran arrived at the clinic ambulatory independently with an antalgic gait.  He complained of low back pain radiating to both hips and sciatic bilateral pain and asserted that he felt weak with lifting.  The VA physician found the Veteran's lower extremities were without functional limitations; however, trunk forward flexion was 25 degrees and restricted; extension was zero degrees; lateral flexion was 20 degrees bilaterally, restricted; and rotation was recorded as about 50 percent of active range of motion.  The Veteran's balance was good, sensation was intact to light touch, and his posture was described as "forward head, scoliosis, trunk leans forward, hips and knees slight bent, decreased lumbar curve."  His gait was steady and normal on a level surface with altered posture.  An additional May 2007 VA treatment record shows the Veteran had a normal gait, although after slowly transitioning from sitting to standing he took several steps of stooped gait.
In December 2007, the Veteran demonstrated a slightly antalgic gait with good strength but diminished reflexes bilaterally.

The Veteran also testified before the undersigned Veterans Law Judge at a Travel Board hearing in December 2007.  The Veteran reported that his past treatment had included injections, medications, physical therapy, and using a TENS unit.  He asserted that at his job he had to take frequent breaks to stand up and stretch and that at home he was unable to carry heavy things.  The Veteran's spouse testified that the Veteran's symptoms prevented them from doing a lot of things that they used to do together.  The Veteran reported that he had taken time off from work to attend medical appointments and that he sometimes had to lie down for approximately 15 to 30 minutes due to his symptoms.  

Several VA treatment records from May 2008 indicate the Veteran complained of lower back pain that was interfering with his work and ambulation.  On physical examination, prominent paraspinal muscle spasms on the left side were present.  A September 2008 VA letter notified the Veteran that an August 2008 x-ray of the thoracic spine revealed minimal scoliosis or S shaped curvature but no other abnormalities.  

In a January 2009 written statement, the Veteran reported that he was limited to light walking and stretching.  Standing for short periods of time intensified the pain, along with lifting small objects, boxes, and groceries.  He stated he had been issued a back brace as treatment for his pain and the curvature of his spine, which caused his body to lean to the right side.  Standing straight caused severe pain to radiate down his right leg.

In June 2009, the Veteran reported experiencing weakness and functional loss as the result of his back pain; he asserted that he had fallen on multiple occasions after chronic pain and weakness had rendered him powerless.  The Veteran contended that his joints had weakened movement due to muscle injury and injury of the peripheral nerves, which had caused incoordination and impaired ability to execute skilled movements smoothly.  The Veteran reported increased tightness with muscle spasms and pain in his hip area which had caused an abnormal gait and scoliosis.  The Veteran reported that he had not been prescribed bed rest because he continuously rejected it so that he could work, although he had multiple weeks of undocumented bed rest at home caused by standing or sitting for long periods of time.

In February 2010, the RO granted a temporary 100 percent evaluation for a service-connected condition requiring convalescence from November 18, 2009 to February 1, 2010.  

On VA examination in August 2011, the Veteran reported that his condition had progressively worsened since onset and that recently he had begun working part-time from home as he had been having difficulty sitting down at work.  It was noted the Veteran had a partial discectomy L4-5 with fusion in November 2009.  The Veteran reported symptoms of numbness, decreased motion, stiffness, spasms, and spinal pain in the lumbar area.  He described the pain was moderate, sharp, lasted hours, and occurred one to six days per week.  He reported sharp, shooting, radiating pain down the right leg but no incapacitating episodes of spine disease.  On physical examination, the Veteran's posture and head position were normal and symmetrical in appearance.  The Veteran's gait was normal with lumbar flattening and scoliosis.  There was no gibbus, kyphosis, lumbar lordosis, reverse lordosis, list, or thoracolumbar spine ankylosis.  Objective abnormalities noted were bilateral spasms, bilateral pain with motion, and tenderness on the left side.  The VA physician did not find any atrophy, guarding, or weakness and opined that muscle spasm, localized tenderness, or guarding were not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Flexion was zero to 30 degrees; extension was zero to five degrees; left lateral flexion was zero to 10 degrees; left lateral rotation was zero to 10 degrees; right lateral flexion was zero to 20 degrees; and right lateral rotation was zero to 20 degrees.  There was pain throughout the range of motion and objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  Lasegue's sign was positive on both sides.  The VA examiner diagnosed spondylolisthesis L4 on L5 s/p lumbar discectomy with fusion L4-5 with residuals and scoliosis.  The VA examiner found the Veteran's symptoms had mild effects on his usual occupational activities, to include lack of stamina and pain, and his symptoms had mild to moderate effects on his usual daily activities.

In light of the above evidence, the Board finds the Veteran's low back disability does not warrant a higher initial disability rating prior to February 5, 2007.  In order to warrant a disability rating of 20 percent, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  The April 2005 VA examination demonstrates the Veteran's spine was straight, with negative deformity, and he had full range of motion with no muscle spasm or negative crepitus/restriction.  On VA examination in December 2006, forward flexion of the thoracolumbar spine was zero to 90 degrees; extension was zero to 10 degrees; right lateral flexion was zero to 20 degrees; left lateral flexion was zero to 20 degrees; right lateral rotation was zero to 30 degrees; and left lateral rotation was zero to 30 degrees.  Range of motion was reduced due to pain but not because of fatigue, weakness, or lack of endurance.  Curvature of the spine and gait were normal without spasm.  The Veteran denied incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  There was no ankylosis and no vertebral fractures.  Although pain on motion was noted, there was no additional functional loss due to flare-ups of pain, fatigability, incoordination, or weakness.  DeLuca, 8 Vet. App. 202 (1995).  As a result, the evidence of record does not demonstrate that the Veteran's low back disability warrants a higher initial disability rating prior to February 5, 2007.

Conversely, on physical examination on February 5, 2007, forward flexion was restricted to 25 degrees, extension was zero degrees, lateral flexion was restricted to 20 degrees bilaterally, and rotation was described as about 50 percent of active range of motion.  Similarly, in March 2007 trunk forward flexion was restricted to 20 degrees, extension was five degrees, lateral flexion on both sides was 20 degrees, and rotation was approximately 50 percent of range of motion.  In May 2007, trunk forward flexion was 25 degrees; extension was zero degrees; lateral flexion was 20 degrees bilaterally; and rotation was recorded as about 50 percent of active range of motion.  On VA examination in August 2011, flexion was zero to 30 degrees; extension was zero to five degrees; left lateral flexion was zero to 10 degrees; left lateral rotation was zero to 10 degrees; right lateral flexion was zero to 20 degrees; and right lateral rotation was zero to 20 degrees.  There was pain throughout the range of motion and objective evidence of pain following repetitive motion.  Although there was no gibbus, kyphosis, lumbar lordosis, reverse lordosis, list, or thoracolumbar spine ankylosis,   bilateral spasms were recorded.  Additionally, VA physicians repeatedly noted the Veteran's scoliosis, which was clinically confirmed by an August 2008 x-ray.  Furthermore, the Veteran's gait was often viewed as antalgic and prominent, paraspinal muscle spasms were noted.  As the February 5, 2007 VA treatment record demonstrates decreased forward flexion from zero to 30 degrees, and subsequent VA treatment records and an examination confirm the presence of an antalgic gait, scoliosis, and muscle spasms, the Board finds the Veteran's low back disability warrants a disability rating of 40 percent on and after February 5, 2007. 

However, the Board finds that a disability rating in excess of 40 percent is not warranted.  To warrant a higher disability rating of 50 percent, there must be unfavorable ankylosis of the entire thoracolumbar spine.  Here, the evidence does not include any findings of ankylosis of the thoracolumbar spine.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent. 

In addition, the Board has considered whether the Veteran's low back disability warrants a higher disability rating under Diagnostic Code 5243.  The record shows that the Veteran is diagnosed with degenerative disc disease of the lumbar spine.  However, there is no evidence of physician-prescribed bed rest for any incapacitating episodes.  Therefore, a higher disability rating under Diagnostic Code 5243 is not warranted.

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran had painful ranges of motion on VA examination, there is no evidence that upon repetitive motion, the Veteran was limited to the degree that would warrant a higher disability rating under the above provisions.  The VA examiners have not found evidence of weakness, fatigability, or lack of endurance following repetitive motion.  As the Board finds that the 40 percent disability rating encompasses the Veteran's pain and functional loss, a disability rating in excess of 40 percent is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered the Veteran's statements that his disability warrants a higher disability rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The medical evidence includes the Veteran's reported symptoms and provided the findings with respect to his thoracolumbar spine in accordance with the rating criteria.  Although the Veteran may feel that he is entitled to a higher rating, the Board finds that the Veteran's symptoms and medical evidence are more akin to a disability rating of 10 percent but no higher for the period prior to February 5, 2007, and a disability rating of 40 percent but no higher on and after February 5, 2007.  

The above determinations are based upon application of the pertinent provisions of VA's Rating Schedule.  The Board finds that the record does not reflect that the Veteran's service-connected low back disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected low back disability reasonably describe the Veteran's disability level.  His low back disability was manifested by pain and limitation of motion, without marked interference with employment.  In this respect, the Board notes the Veteran's assertions that he had been forced to work at home part time as the result of his low back pain; however, the Board does not find this rises to the level of "marked interference."  Further, the Veteran's hospitalization has already been accounted for with a temporary total disability rating.  Thus, the effects of the Veteran's disability have been fully considered and are contemplated in the Rating Schedule.  Accordingly, the Board finds that referral for an extraschedular rating is unnecessary at this time.  

Finally, as the preponderance of the evidence is against an initial rating in excess of 10 percent for a low back disability prior to February 5, 2007, the benefit of doubt is not applicable.  However, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the criteria for an increased disability rating of 40 percent, but no higher, for a low back disability have been met on and after February 5, 2007.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sensory Neuropathy Right Lower Extremity

For neurological disabilities, evaluations are assigned based on whether the paralysis of a particular nerve is complete or incomplete.  Here, the Veteran has been evaluated for sensory neuropathy of the right lower extremity associated with his service-connected low back disability seemingly by analogy to paralysis of the sciatic nerve.  See 38 C.F.R. § 4.20 (2011) (when an unlisted condition is encountered, it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical location and symptomatology are closely analogous).  Under Diagnostic Code 8520 for paralysis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 30 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and a 40 percent rating is warranted for complete paralysis.  Complete paralysis consists of the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Neuritis and neuralgia of the sciatic nerve incorporate the identical criteria.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's sensory neuropathy right lower extremity prior to December 2, 2006.  The Board also finds that a disability rating of 20 percent, but no higher, for sensory neuropathy right lower extremity is warranted on and after December 2, 2006.  

An April 2005 VA examination demonstrates the Veteran reporting right low back pain that radiated down his right posterior leg.  Deep tendon reflexes were intact and symmetrical.  The diagnosis included low back pain with sciatica down the right leg secondary to herniated nucleus pulposus at L4-L5 with degenerative hypertrophy, mild disc bulging at L2-L3, and grade I spondylolisthesis at L4-L5.  

A March 2006 VA treatment record indicates the Veteran's lower extremity deep tendon reflexes were within normal limits.  Likewise, the Veteran's bilateral lower extremity deep tendon reflexes were normal and dorsiflexion and plantar flexion were intact.

The Veteran underwent VA examination on December 2, 2006.  With respect to flare-ups, the Veteran reported constant, sharp pain radiating down to both calves with long periods of standing or sitting.  Daily flare-ups produced pain and seemingly functional loss without weakness or fatigue.  On physical examination, there was no rigidity, pronator drift, spasticity, dysmetria, or dysdiadochokinesia.  Reflexes were described as "clonus none, less than upper extremities and one out of four patellar and zero out of four ankle, downgoing toes bilaterally."  Sensory examination revealed decreased sharp and dull pin prick sensation on the post aspect of the left calf and decreased pin prick sensation on the dorsum of the right foot.  The Veteran was found to have sensory impairment of the sciatic bilateral cuteneous nerve, without paralysis or neuritis but with neuralgia.  The VA examiner diagnosed bilateral sensory radiculopathy of the legs, likely S1 distribution left and L5 on right, secondary to lumbar herniated nucleus pulposus and listestesis.

In a February 2007 written statement, the Veteran asserted he had radiating pain in his lower left hip area and tingling in his legs.  Standing for short periods of time was difficult and sitting for long periods of time was described as extremely painful.  

VA treatment records from February 2007, March 2007, and May 2007 show the Veteran's bilateral lower extremities had normal strength and were intact to light touch.  However, in May 2007, the VA physician was unable to elicit deep tendon reflexes of the patellae or achilles. 

In December 2007, the Veteran testified that his symptoms of radiculopathy were worse on his right side.  A December 2007 VA treatment record shows the Veteran had diminished reflexes bilaterally.

A November 2008 private treatment record shows the Veteran's bilateral deep tendon reflexes were +1, hypoactive.

In a January 2009 written statement, the Veteran asserted that despite consistent treatment, he still experienced extreme pain and disability in his lower right and left buttocks area with pain radiating down his right and left leg, making daily activities very difficult.  He also reported that standing straight caused severe pain to radiate down his right leg.

The Veteran underwent an additional VA examination in August 2011.  On physical examination, the Veteran's right knee jerk reflex was absent, right ankle jerk was hypoactive, and right plantar flexion was normal.  Sensory examination found decreased vibration in the toes, ankles, and knees; decreased position sense in the toes; decreased pain or pinprick in the toes to mid-thigh; decreased light touch in the toes to mid-thigh; and no dysesthesias.  Motor examination revealed active movement against full resistance in all extensions and normal muscle tone.  There was no muscle atrophy, no gait abnormality, no imbalance or tremor, no evidence of fasciculations, and no function of any joint affected by the nerve disorder.  The VA examiner diagnosed right lower extremity radiculopathy secondary to the lumbar spine.  There was nerve dysfunction and neuralgia with no paralysis and no neuritis.  Effects on usual occupation were described as mild, with increased tardiness, problems lifting and carrying, lack of stamina, and pain.  Mild to moderate effects on usual daily activities were reported.

In light of the above evidence, the Board finds an initial disability rating in excess of 10 percent for sensory neuropathy right lower extremity is not warranted for the period prior to December 2, 2006.  The April 2005 VA examination and March 2006 VA treatment record demonstrate the Veteran's deep tendon reflexes were within normal limits and dorsiflexion and plantar flexion were intact.   As a result, the preponderance of the medical evidence shows that the Veteran had only mild symptoms prior to December 2, 2006.  The sensory tests did not show decreased sensation, and there was no evidence of muscle atrophy.   Therefore, the Veteran's symptoms most nearly approximate mild incomplete paralysis.

The Veteran has asserted continued complaints of radiating pain and tingling in his right lower extremity throughout his appeal.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  He is also found to be credible in these assertions.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, while the Veteran is competent to report his symptoms, the Board finds the medical evidence of record is afforded greater probative weight because whether his sensory neuropathy right lower extremity falls under the specific diagnostic criteria is a medical question which is not answerable by lay person.  Id.

However, the Board finds the evidence of record demonstrates the Veteran's sensory neuropathy right lower extremity warrants a disability rating of 20 percent, but no higher, on and after December 2, 2006.  On VA examination in December 2006, objective findings included one out of four patellar reflexes, indicating hypoactive reflexes, and zero out of four ankle reflexes, indicating absent reflexes, with "downgoing toes" bilaterally.  Sensory examination revealed decreased light touch, sharp, and dull pin prick sensation on the dorsum of the right foot.  Additionally, the VA examiner found neuralgia was present.  The Veteran reported daily, severe flare-ups with pain and seemingly functional loss, and the VA examiner stated the Veteran seemed to have frequent exacerbations of the low back pain.  Whereas prior to the December 2006 VA examination, the Veteran's deep tendon reflexes and sensation were normal, the Veteran's symptomatology now included decreased sensation, impairment of reflexes, and neuralgia.  Furthermore, subsequent VA treatment records, private treatment records, and VA examination reflect decreased sensation, impairment of reflexes, persistent symptoms of pain, tingling, and numbness, as well as neuralgia.   Thus, the Board finds that as of December 2, 2006, the Veteran's service-connected sensory neuropathy right lower extremity was productive of moderate paralysis and therefore more nearly approximates the criteria for a 20 percent rating, but no higher.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8521.  

The Board finds that the record does not reflect that the Veteran's sensory neuropathy right lower extremity is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the Veteran has not contended that his service-connected sensory neuropathy right lower extremity has caused frequent periods of hospitalization.  As stated above, the Board does not find that the Veteran's reports concerning missing days of work and having to work from home constitute "marked" interference with employment.  Additionally, the Board finds that the rating criteria to evaluate his sensory neuropathy right lower extremity reasonably describe the Veteran's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, and no extraschedular referral is required.  38 C.F.R. 
§ 3.321(b)(1); Bagwell, 9 Vet. App. 337 (1996); Shipwash, 8 Vet. App. 218 (1995).

Finally, as the preponderance of the evidence is against an initial disability rating in excess of 10 percent for sensory neuropathy right lower extremity prior to December 2, 2006, the benefit of doubt is not applicable.  However, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the criteria for an increased disability rating of 20 percent, but no higher, for sensory neuropathy right lower extremity have been met on and after December 2, 2006.  Gilbert, 1 Vet. App. 49 (1990).

ORDER

An initial disability rating of in excess of 10 percent for a low back disability prior to February 5, 2007 is denied.

An increased disability rating of 40 percent, but no more, for a low back disability on and after February 5, 2007 is granted.

An initial disability rating in excess of 10 percent for sensory neuropathy right lower extremity prior to December 2, 2006 is denied.

An increased disability rating of 20 percent, but no more, for sensory neuropathy right lower extremity on and after December 2, 2006 is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


